STONE, J.
I dissent from tbe opinion of tbe majority of the court in this case, for reasons which I stated, at length, in the case of Dwyer v. Kennemore, at January term, 1858. In that case, we departed from our former construction of section 2403 of the Code, as the same had been expressed in the case of Stodder v. Grant & Nickels, 28 Ala. 416. Having, in one respect, departed from the former construction, I think we should go farther, and place section 2403 of the Code on the high remedial ground, which, I think, it was designed to occupy.